 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDNew England Fish Company and Nicholas F. FaceloLocal#37,InternationalLongshoremen'sandWarehousemen'sUnionandNicholas F. Facelo.Cases 19-CA-6569 and 19-CB-2099June 28, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn March 26, 1974, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief. Respondent Employ-er and Respondent Union each filed cross-exceptionsand a brief supporting its cross-exceptions and an-swering the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, the cross-exceptions, and the briefs, and has decided to affirmthe rulings, findings,' and conclusions of the Adminis-trative Law Judge 2 and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-1The General Counsel and Respondents have excepted to certain credibil-ity findings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibility unless the clear preponderance of all the relevant evi-dence convinces us that the resolutions are incorrectStandard Dry WallProducts, Inc,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3) We have carefullyexamined the record and find no basis for reversing his findings.2 The Administrative Law Judge ruled that union delegate Padua's affida-vit should not receive independent evidentiary weight in place of his oraltestimony for the reason,inter aka,that the General Counsel gave Padua noopportunity to have counsel present when the affidavit was taken. The Gen-eral Counsel has excepted to this ruling on the grounds that the Union'scounsel had notice that Padua's affidavit would be taken yet never asked tobe presentWe have concluded that even if given independent evidentiaryweight Padua's affidavit would not significantly have contradicted his oraltestimony, and we therefore deem it unnecessary to pass upon the correctnessof the Administrative Law Judge's rulingThe Administrative Law Judge also concluded that the Union's role inFacelo's discharge was so extensive that it would have violated Sec 8(bX2)and (i)(A) had Facelo's protected concern purpose been known to the Em-ployer and the Union. Respondent Union has excepted to this conclusion.Since we have affirmed the Administrative Law Judge's finding that Facelo'sprotected concerted purpose was not known to the Employer or the Union,we deem it unnecessary to decide whether the Union's role in Facelo'sdischarge would have violated Sec. 8(b)(2) and (1)(A) in other circumstancestions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This matterwas heard at Seattle, Washington, on January 29 and 30,1974, pursuant to an order consolidating cases, consolidat-ing complaint and notice of hearing issued on October 17,1973, by the Regional Director of the National Labor Rela-tions Board for Region 19.1 The complaint and notice ofhearing was based upon a charge filed in Case 19-CA-6569on August 3, 1973, by Nicholas F. Facelo; and an originalcharge filed on August 3, 1973, in Case 19-CB-2099 by saidFacelo, followed by an amended charge filed on October 15by Facelo. The consolidated complaint alleges violations ofSection 8(a)(1) and (3) and Section 8(b)(1)(A) and 8(b)(2) ofthe National Labor Relations Act, as amended, hereinaftercalled the Act.Upon the entire record of the case, and from my observa-tion of the witnesses and their demeanor, and considerationof the briefs of the parties, I make the following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYNew England Fish Company, herein called the CompanyorRespondent Company, is a Maine corporation withplaces of business in various states of the UnitedStates,including a place of business at Chatham, Alaska, where itis engagedon a seasonalbasis in the processing and canningof seafood products.Alaska Employers Engaged in the Salmon Canning In-dustryis anassociation of employers in the seafood pro-cessing industry in the State of Alaska. The Associationincludes the Respondent Company among its membership.The association is established and exists,interalia,for thepurpose of negotiating collective-bargaining agreementswith Respondent Union and various other labor organiza-tions on behalf of its members.During the calendar year immediately preceding the is-suanceof the complaint herein, the employer-members ofthe association, in the course and conduct of their business,sold and distributed products valued in excess of $500,000,of which products valuedin excessof $50,000 were shippedfrom their plants in the State of Alaska directly to pointsoutside the State of Alaska.The association and its employer-members, including Re-spondent Company, are, and have been at all materialtimes,employers within the meaning of Section 2(2), en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.1Unless specified otherwise, all dates refer to the calendaryear 1973.212 NLRB No. 44 NEW ENGLANDFISHCOMPANY307IITHE LABOR ORGANIZATION INVOLVEDLocal#37,InternationalLongshoremen'sandWarehousemen'sUnion,hereinafter called the Union orRespondentUnion,is a labor organization within the mean-mg of Section2(5) of the Act.HI THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues are(1) whether Nicholas Facelo wasengaged in protected concerted activity when he seatedhimself at a mess table which had theretofore been usedexclusively by female employees at the Company'sChat-ham facility; (2) whether Facelo's subsequent terminationresulted from his involvement in protected concerted activi-ties;and(3)whether the Union caused or attempted tocause the Company to terminate Facelo because he hadengaged in protected concertedactivity.The initial principal issue,in turn,raises the question ofwhether Facelo,by his actions,was, as claimed,contestingsexual discrimination in mess hall seating;and whether Re-spondents had knowledge of Facelo's purpose and objec-tives so as to render applicable the Board's decision inWallsManufacturingCompany,Inc.,128 NLRB 487; 137 NLRB1317.B. Pertinent Facts1.Background factsa.The settingThe Chatham, Alaska, facility of the Company,pertinentto the instant proceeding, is situatedon a small island sever-al airline milesfrom the principalcitiesof Juneau and Sitka,Alaska. The Chatham operationis a seasonalone of approx-imately 2 months' duration. Both male and female employ-ees areincluded in the employee complement. Caucasians,Orientals, and Filipinos are the principal ethnic groups rep-resented. At all pertinent times, by reason of the remote andrelatively isolated geographic location of the Chatham facil-ity, the Company has providedmesshall eating facilities forthe employees at the Chatham cannery. The employees atChatham are served food prepared in the kitchen facility ofthe mess hall.Commencing with the summer 1973season,a new messhall facility was provided by the Company. Table facilitieswere located in three separateareas of the messhall build-ing. In the area which is ofsignificance herein aresituatedseven separate tables placed on row. Each tableaccommo-dates approximately 18 individuals. During the course ofthe 1973season-until the events subsequently delineat-ed-four tables were occupied virtually exclusively by maleemployees, while the other three tables were used exclusive-ly by female employees.By reason of custom in the industry, it had been practiceprior to 1973 at Chatham for male and female employees tobe segregated at separate tablesin the messhall facilities.On the initial day of the 1973season,at a meeting of itsmembership attended by employees of the Chatham facili-ty, including Nicholas Facelo, the Union through its dele-gate,Miguel Padua, had declared that the male employeesshould sit at tables separate from the female employees andthat each employee should retain for the entireseason theseatselected on the initial day. Only male employees attend-ed thismeetingbecause the male complement arrived a fewdays prior to the female employee group. Because of this,for all intents and purposes, a seat and table selection pro-cesshad been accomplished when the female employeegroup arrived at Chatham.When the female employees arrived at Chatham, theyused the threeremainingtables at meal times. Unlike themale employees, they tended to shift seats at the three ta-bles. There were occasions when female employeessat tran-sitorily,for one mealonly,at tables used by maleemployees. There were also times when male employees satbriefly at tables used exclusively by female employees. Nocorrective action was taken .2b. Facelo's workNicholas Facelo, a young American National of Filipinoand Italian extraction, was initially employed by the Com-pany during the summer season of 1973. His employmentcommenced on July 2 and he served in the capacity of aslimer. His duties required him to trip} the fins and tail offreshly caught fish and to cleanse blood or any foreignsubstance from the outside of the fish. The skills requisiteto this job are quickly and easily mastered. Facelo wasterminated on July 27.c.The union delegateAt pertinent times, Miguel Padua served as the uniondelegate at the Chatham facility. The collective-bargainingagreement defines the duties and responsibilities of the dele-gate. The pertinent provisions of the agreement are as fol-lows:A. The Company agrees to recognize one memberof the crew of each cannery designated by the Union2During the course of the hearing, the GeneralCounsel sought to intro-duce testimony relating to alleged complaints lodged by female employeeswith management concerning the differencein quality offood at the tablesoccupied by female employees as contrasted to those occupied by maleemployees.Itwas counsel's theory that if the difference existed, seatingthereby came synonymous with food quality. It was counsel's further conten-tion that the testimony proffered would reveal that there had been a back-ground of dissatisfaction relating to seating because of the difference in foodquality and that this evidence could be weighed in evaluating the validity ofthe Company's claim that it lacked knowledge of Facelo's objectives inseating himself at a table normally occupied by female employees only.It is to be observed,in passing,that the General Counsel's thesis wouldhave been more persuasive had the complaint and notice of hearing hereinalleged female sit-in activity at a table relegated to male use,for the recordsuggests that,under the General Counsel's theory,the quality differential infood favored the male employees. Moreover, it is not contended by theGeneral Counsel that the proffered evidence regarding alleged earlier em-ployee protests related inanymanner to sex segregation,as contrasted tofood quality.In any event,the General Counsel was permitted to introduceall available evidence bearing directly on the issue of whether Facelo in-formed management he was protesting seating segregated on the basis of sex.Iaffirm my ruling excluding the evidence proffered. To have indulged theGeneral Counsel would have invited a skirmish into wholly collateral areas. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the delegate or shop steward.B. The Union claims certain definite rights and ben-efits in behalf of its membership as outlined in thisAgreement, and those rights shall be upheld by theauthorized delegate, who shall, in addition to his regu-lar duties as an employee, act as the representative andspokesman of the Union. In the event of a dispute, hewill be vested with the authority to settle to the best ofhis ability, all issues that may be, brought to his atten-tion. Further, a delegate is authorized and instructed tosee that all rules and regulations, hours, wages, andgeneral conditions are to be observed. He shall endeav-or to settle all issues in a mutually satisfactory manner.C. All disputes that cannot be settled at the canneryshall be adjusted after return to the port of embarka-tion.Padua varified that, in practice, he carries out the respon-sibilities vested in him by the agreement. He further testifiedthat he is the only delegate of the Union at Chatham andthat he considers it part of his responsibility to maintainharmony among the employees and to do all in his effort tofoster a satisfactory work-performance level by union mem-bers.2.The seating incidentOn Wednesday, July 25, Facelo spoke witha female em-ployee whom he knew only as "Polly" concerning "discrimi-nation inmesshall seating." Plans were made for Facelo toswitch mess hall seats with Polly the following evening atdinner. During the next day, Facelo also spoke with LindaCarroll, an employee, and informed her of the plan. Herequested Carroll's participation in carrying out the plan?During the course of the day, Polly and Linda Carroll in-formed Patricia Jasper, an employee, about the plans to"protest" and Jasper agreed to cooperate. In addition, Face-lo asked a fellow employee, Arlando Aspurias, to sit at "thewomen's table," and Aspurias stated he would do so. Theplan of action proposed by Facelo was not in any mannercommunicated to any supervisor or official of the Compa-ny, or to any agent or officer of the Union.On July 26, dust prior to the 5 p.m. dinner hour, Facelowent to themesshall and stationed himself outside the doorto the mess hall. He waited to be joined by Aspurias andPolly. They did not arrive in a timely fashion and Faceloentered the mess hall alone.' Upon entering the mess hall,Facelo took a vacant seat at a table normally used only bymale employees. He selected a seat which had been usedexclusively at meal times by an Oriental employee knownas Bonzo. Facelo was observed by Francisco Arde, a waiterin the themesshall.Arde immediately approached Faceloand informed Facelo that he was not permitted to occupythat particular seat.' Facelo asserted he could sit whereverhe chose but Arde insisted that he could not. The discussion3 The anticipatedform or characterof Carroll'sparticipation is not reflect-ed in the record.4In point of fact, Aspurias arrived lateat the mess hall as didPolly andLinda Carrolland PatriciaJasper. None-ofthese employees participated inthe eventswhich subsequently transpired5 The recordestablishesthat Ardepossessedno supervisory authoritywas a brief one and Facelo arose and went directly to thenext table. This table was one which theretofore during the1973 season had been used solely by female employees.Facelo seated himself at the table. Upon observing this,Arde immediately approached Facelo. As he did so, Facelofrom his position at the table was in the process of turningup a dinner plate preparatory to serving himself. Ardeplaced his hand on the dinner plate and informed Facelothat he was not permitted to sit at the table in questionbecause it was "for the women." Facelo again stated that hecould sit down any place he desired. Arde was adamant andfrom his standing position behind Facelo, who remainedseated at the table, Arde placed one hand on the top ofFacelo's right shoulder and the other under Facelo's leftarm. Feeling the pressure of this contact, Facelo arose,stepped over the seat into the aisle separating the tables, andstruck Arde. Arde lunged toward Facelo but was restrained.He did not strike Facelo. Arde and Facelo were separatedand their confrontation ended.'As Arde and Facelo were separated, Tom Sullivan, amess hall cook who had apparently assisted in separatingAide and Facelo, asked Facelo what had happened. Faceloanswered "nothing" and went back to the women's table tosit down and eat. Sullivan approached Facelo, who said "Ican sit where I want through EOC." Sullivan answered "Iam no foreman. But if you want to keep your job you willgo back to your normal seat." Facelo arose and went to hisnormal seat and finished his meal.' There is no evidencethat Sullivan discussed this matter with any representativeof the Union or any company supervisor or official.Following the incident in question, during the evening ofJuly 26, Arde spoke with Johnnie Mathias, the first foremanat the cannery. He gave Mathias his version of the eventsof the evening. In the course of his description, he toldMathias of Facelo's efforts to sit at two different tables ina I have carefully considered the testimony of record relating tothe inci-dent in question.With respect to the scuffle or altercation, I have creditedthe testimony of Francisco Arde over that of Nicholas Facelo, in thosecircumstanceswherein their testimony is in conflict.In particular, I credit Arde and reject the testimony of Facelo in finding,as I do, that during the course of the disputation between Arde and Facelo,Facelo made no reference to "sex discrimination"in seating, to "E.E.O.C.,"to "equal employment opportunities" or to any like or similar subject. I amconvinced that Arde accuratelytestifiedthat no utterances-actual or infer-ential-were made by Facelo to sex discriminationin seating.Arde im-pressed me as I observed him testify at the hearing as a very understatedindividualpossessedof a gentle nature with no discernible combatitive bent.While he was clearlyresolute inhis efforts to prevent Facelo fromsitting attables and places where he, Arde, deemed improper, I am convinced thatArde undertook these efforts in a controlled fashion and was thereby atten-tive to Facelo's reactionsand behavior. On the other hand, I conclude thatFacelo imputed to himself statements which, although they may have reflect-ed his state of mind had they been uttered, were not, in fact, articulated byhim during the course of the episode in the mess hall Although Facelo'stestimony gains some support from that of Andrea Lilleness, I find thatLilleness was not entirely accurate in her testimony relating tothe statementswhich Facelo allegedly made during the course of the incident. A carefulanalysis of her entire record testimony reveals that her recollection of theincidents which she observed was not fully reliable.I have carefully analyzed all of the testimony relating to the physical natureof the disputation and find more credible that testimony which reveals thatArde neither pulled nor shoved Facelo from his seat at the table intothe aisle;nor in any manner struck Facelo after Facelo left his seat at the table.7 The foregoing is based upon the credited and undisputed testimony ofNicholas Facelo. Facelo identified Sullivan as the head cook.Sullivan is notalleged to be a supervisor. NEW ENGLAND FISH COMPANYseats which were not assigned to him, and of Facelo's insis-tence that he had a right to sit in any place of his choice inthe mess hall. Arde also told Mathias that Facelo'had struckhim. In the course of his discussion with Mathias, Arde gavea rather full accounting of the incidents, and no mentionwas made by Arde to Mathias concerning his understandingof the intention or purpose of Facelo's activities. Mathiasdid not speak that evening with Facelo concerning the inci-dent.The following morning, Don Freeman, one of the fore-men at the installation, informed Mathias that Arde desiredto go home. As a result of this conversation, Mathias spokeagain with Arde. Arde informed Mathias that he desired togo home because every time he saw Facelo, he becamenervous. Upon learning of Arde's desire, Mathias met withMiguel Padua, the union delegate, at the cannery. Mathiastold Padua of Arde's desire to return home and Mathiasexpressed his wish to meet with Facelo concerning the mat-ter.Mathias made it clear to Padua that in speaking withFacelo he would urge Facelo to apologize to Arde for theincident and to himself go home unless the matter could besettled amicably .8In the meantime, on the morning of July 27, Padua metwith Patrick O'Leary, manager of the Chatham cannery.O'Leary sought to obtain Padua's account of what had tran-spired in the mess hall the previous evening. Padua in-formed O'Leary that he had not witnessed the altercationbut the context of their discussion revealed that bothO'Leary and Padua had been given certain informationconcerning the altercation. They were aware of the identityof the participants and the fact that Facelo was reputed tohave struck Arde. O'Leary informed Padua that he did notwish this sort of trouble to fester and without saying so inwords gave Padua the impression that he was giving consid-eration to terminating Facelo. Padua, in substance, request-ed O'Leary to permit him to endeavor to achieve 'areconciliation between Arde and Facelo. O'Leary suggestedthat Padua do so.98In addition to his conversation withArde,Mathias had been informedthat Facelohad struck Ardeduring the course of the mess hall incident.9 The foregoing is based upon a consideration of the testimony of MiguelPadua and PatrickO'Leary. Ihave carefully considered the record testimonyof Padua as it evolved from very careful direct examination by counsel forthe GeneralCounsel. Initially,I am convinced that when called as a witnessby the General Counsel to testify concerning the incident in question Paduawas a reluctant witness. However,when confronted by his pretrial affidavitand after being given full opportunity to study the affidavit,Padua re-sponded in a forthright manner to questions carefully propounded to him.The above findings are based upon witness-chair testimony of Padua, consid-ered in context with supporting testimony of Patrick O'Leary.I have evaluated the affidavit of Padua and am unwilling to give theaffidavit independent, substitute status for Padua's oral testimony.The docu-ment in question was secured 8 weeks after Facelo's termination by a fieldexaminer of the Board in direct interview with Padua, without union counselbeing present. In typical fashion the affidavit records the recollection of aparticipant in events under investigation and is subject to the frailities ofmemory and the honing effects of rationalization.There is no suggestion thatin securing the affidavit the field examiner placed Padua on notice that theaffidavit would be treated as a statementofofficialunion position on mattersrelevant to the pendingcharge. Underall of the circumstances of this case-the witness present, fullopportunityon the part of all parties to question himon all relevant matters,the essentially low-echelon status of the witness inthe union hierarchy and the failure of the General Counsel to provide Paduawith an opportunityto have counsel present during the investigatory inter-view-I affirm my ruling made at the hearing refusing to give the affidavit309During the course of the morning, Padua and Mathiasproceeded together to Facelo's work station in the cannery.Padua and Mathias approached Facelo and spoke to him ina small office area near his work station. The din of themachinery made it necessary for the participants to speakin a loud voice. Padua asked Facelo to describe the incidentand Facelo gave Padua his version of what had transpired.Padua then requested that Facelo go to Arde and apologizein order to smooth matters over. Facelo stated in emphaticterms that he would not do so. He asserted that Arde shouldapologize to him. Padua repeated his request that Faceloapologize to Arde but Facelo again stated that he would notdo so and that he would rather go home than apologize.Mathias told Padua to take Facelo to the office and havethe bookkeeper "pay him and order the plane." Padua andFacelo went to the office but were unable to meet withO'Leary. Padua instructed Facelo to go to the bunk houseand prepare to leave Chatham.1°Aftermeeting with Facelo, Padua met again withO'Leary. Mathias was not present. Padua informed O'Learythat Facelo had refused to apologize to Arde and had statedhis desire to go home rather than to do so. Padua observedthat Facelo's stated wish to be sent home rather than toapologize was "good enough" for him (Padua)." O'Learyagreed that, under the circumstances, no purpose would beserved in "keeping [Facelo] there if he wanted to go home."O'Leary gave his approval to the earlier directive givenFacelo to pack his bags.'2Following his meeting with Padua, O'Leary met with Fa-independent, substantive evidentiarystatus.to I have considered the testimony of Johnnie Mathias, Miguel Padua andNicholas Facelo relating to this occurrence I am unable to credit Facelo'stestimony to the effect that, during the conversation, he explained to Paduaand Mathias his objectives in seating himself at the table in the mess hall usedby the female employees. Both Mathias and Padua specifically testified thatin the courseof the conversation in question, Facelo madeno reference tosex discriminationin seatingor to "equal employment opportunitiescommis-sion: "Moreover, Padua and Mathias denied that any references of this typewere made by Facelo during the meeting. It is noteworthy that in initiallyrecounting the exchange between him and Padua, Facelo did not includesuch referencesin his testimonial summation. Only afterFacelo's attentionwas directed by counsel for the General Counsel to any furtherstatementshe may have uttered on this occasion did Facelo testify tothe inclusion ofsuch references in his comments to Padua. I am unable to credit Facelo inthis regard and reject his testimonyMoreover, I reject the testimony of Facelo to the effect that following theconversationin the smalloffice, he was directed by Padua to go', to thebunkhouse and pack. Rather, I find that Mathias directed Padua to takeFacelo to the office to be paid off and to have transportationto Seattlearranged.Facelo's testimony, when carefully analyzed, reveals thatthis wasthe chronology followed. It was following the visit to the office that Facelowent to the bunkhouse I am unable to credit Facelo's testimony that in thebunkhouse Mathias was conciliatory and suggested he could be employednext season.Mathias credibly denies that he conversed with Facelo in thebunkhouse and I credit his denial11On this score, Padua testified in specific terms that he told O'Leary thisduring the course of the meeting in question.12O'Leary conceded that at the time of his meeting with Padua, he wasaware that Facelo had been instructed to prepare to depart from the Chat-ham facility.In findingthatMathias was not present during the meeting betweenO'Leary and Facelo, I credit the testimony of Mathias. The testimony ofO'Leary and Padua on this score was marked by a lack of certitude.Moreover, I find unconvincing the testimonial speculation of O'Leary tothe effect that before giving his acquiescence to Facelo's termination, hediscussed with Padua Facelo's work record. The reasonableinference ofrecord is that O'Leary was well aware of Facelo's shortcomings as an employ-Continued 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDcelo. In speaking with O'Leary, Facelo sought to obtain anexplanation from O'Leary as to the reasons for his termina-tion. O'Leary told Facelo that it was his poor work record,his tardiness, and the "episode" or "fight" in the mess hall.13Stephanie Acse, one of the female employees at the can-nery, testified credibly that the day following Facelo's ter-mination, she spoke with Padua. She asked Padua why thefemale employees could not sit at the same table as the menand Padua answered that this would lead to jealousy amongthe male employees. Acse then asked Padua why Facelo hadbeen terminated and Padua stated that Mathias had termi-nated Facelo because he "wasn't cooperating." 14Prior to his termination, Facelo had twice sought to sit ina mess hall seat normally used by Mariano Umpig, headwarehouseman. The first occasion passed without incident.The second time Umpig directed Facelo to vacate his seatand return to his own place. Facelo did so. Umpig reportedthe matter to Arde.15Testimony of record reveals that the work which Facelowas performing at the cannery was relatively simple in na-ture. The record testimony also establishes that Facelo wasnot a particularly proficient worker and he lacked punctual-ity in reporting to work in the morning, and returning fromcoffee breaks. Mathias had observed Facelo's lack of workskills and had reported this to O'Leary. Both had observedFacelo's work and deemed it unsatisfactory. Mathias en-deavored to instruct Facelo in an effort to improve hispermormance.O'Leary testified that Facelo's termination resulted froman "accumulation" of his poor work record, his tardinessand the mess hall fight. O'Leary further testified that at thetime of Facelo's termination he was "shorthanded" andmight have kept Facelo on but for the mess hall incident.On the other hand, Mathias testified that if O'Leary had notterminated Facelo following the mess hall altercation, hewould have pressed for Facelo's termination because ofFacelo's poor work performance.O'Leary testified that "standard practice" relating to em-ployees who are ineligible for rehire calls for a written notifi-cation served upon the employee 2 or 3 days following theend of the work season and after the employee's departurefrom the Chatham facility. O'Leary further testified thatFacelo was the only employee sent home from Chathamduring the 1973 season. On the other hand, O'Leary testifiedthat two employeeswereterminated following the 1973 sea-son.With respect to their terminations, the normal or stan-ee but I am unable to find that this became a topic of discussion betweenhim and Padua on the occasion in question13 I have considered the testimony of Patrick O'Leary and Nicholas Facelorelating to this conversation. I place principal reliance upon the testimonyof O'Leary but find, consistent with the testimony of each, that in discussingthe cause of the termination, O'Leary made specific reference to the "fight"in the mess hall but that Facelo made no reference to the purposes orob1ectives of his conduct in the mess hall.Acse testified that there was an understanding among the female em-ployees that they should sit at separate tables from the male employees. Shetestified further, however, that she had never received any instructions frommanagement or supervision to this effect and that she had, in fact, on occa-sions, sat at a table in the mess hall with male employees and had never beeninstructed to cease the practice. She further testified, in substance, that shehad never been disciplined for having done so15The testimony of Francisco Arde and Mariano Umpig establishes theforegoing.dard practice was followed.By letter dated August 13, O'Leary notified the Unionthat Facelo had been terminated and gave, as the reasonsfor the termination Facelo's tardiness, unproductivity onthe job and themesshall incident. With respect to the latter,the letter contained the following:One evening in themesshall,Nicholas [Facelo] ex-changed words and punches with a waiter, and memberof Local 37, Frank Arde. Frank was performing hisnormal duties and didn't appear to provoke the distur-bance. The initiative appeared wholly on Nicholas'part.ConclusionsThe instant record establishes that Facelo, in concert withother employees, formulated a plan designed to protestmess hall seating segregated on the basis of sex. For reasonsnot siginificant, Facelo, without communicating his inten-tion to any member of company supervision or union offi-cialdom, embarked upon his protest alone.Whetherthrough mistake or ambivalence, Facelo sat first at a tablenormally occupied by male employees and was told byArde, the mess hall waiter, to vacate the seat chosen. Ardenoted that the seat was one relegated to the use of anothermale employee.16 In the face of Arde's directive to vacatethe seat, Facelo moved, averring, however, his right to sit inany seat of his choice.On this note, Facelo moved to a seatat a table normally used by female employees. He was againinstructed by Arde to move, this time more forcefully.Again Facelo asserted his right to sit wherever he chose. Noreference, direct or indirect, was made to sex discrimination.When Arde supplemented his oral directive with a physicalimperative,' Facelo rose and struck Arde. The fact ofFacelo's assault on Arde gamed quick notoriety in the can-nery and Arde's desire to leave Chatham in the aftermathof the antipathy caused by the confrontation came quicklyto the attention of management. The assistance of theUnion's delegate, Padua, was enlisted, with managementconveying a desire to retain both Arde and Facelo; but witha preference noted for retaining Arde's services, if the serv-ices of both could not be salvaged. Efforts at a mediationfailed and the decision to terminate Facelo was made.Upon this outline of facts, which I find fully in accordwith the record evidence, I am unable to find that Facelowas terminated for engaging in concerted activities. Rather,he was terminated because, without reasonable provoca-tion, he struck a fellow employee, creating disharmonywhich was eradicable only through the removal of one of thetwo contestants. The Company chose to retain the employeeleast at fault and most valuable to the operation.It is well settled that an Administrative Law Judge of theNational Labor Relations Board, is bound by the policy andprecedence enunciated by the Board. In this regard, Re-spondent Company argues persuasively for the continuedvalidity of the principle of law enunciated by the Board in16 It is of passing interest that Facelo had on previous occasions soughtunsuccessfully to occupy a seat normally used by one Umpig, a venerablemale employee NEW ENGLAND FISH COMPANYWallsManufacturing Company, Inc.,128 NLRB 487.17 Inthe Board's decision in the initialWallscase, the Boardstated the following:In order to sustain a finding of an 8(a)(1) violationbased on discharge, it is necessary to establish that atthe time of the discharge the employer had knowledgeof the concerted nature of the activity for which theemployee was discharged. We find no evidence in thisrecord to warrant attributing such knowledge to theRespondent. We shall therefore dismiss the complaintin its entirety.On remand, the Board found evidence from which itcould be determined that contemporaneously with the ter-mination the employer acquired knowledge of the concertednature of the activity of the employee being considered fortermination. However, in two particulars the instant case isdistinguishable from the facts as found by the Board inconsidering theWallscase on remand. Initially, the Compa-ny herein at no time prior to Facelo's termination and de-parture from Chatham became aware of the objectives ofFacelo's conduct in themesshall. In addition, at no timeprior to Facelo's departure from Chatham did the Companyknow that Facelo was acting in concert with other employ-ees.It is unnecessary to this Decision to deal at length withthe truism that individual action is nonetheless concerted ifit is engaged in by a single employee for the purpose ofprotesting a policy or correcting a term and condition ofemployment applicable to two or more employees.'8 Nei-ther is it essential to belabor the obvious point that a con-certed protest againstmesshall seating segregated on thebasis of sex is a concerted activity protected under the provi-sions of the Act.19 Nor, upon the facts as I view them, is itdecisionally essential or pertinent to evaluate whether Face-lo was acting in harmony or in discord with union policy 20Despite my agreement with the General Counsel that theconduct of Facelo in the mess hall was concerted in charac-ter, I am unable to find that Facelo's termination violatedthe Act. In the instant case, as inWalls,the Company hadno insight into the end Facelo was seeking to achieve bysitting at tables other than his own in the mess hall. So faras wasknown, up to the point of Facelo's termination anddeparture from Chatham, Facelo was asserting a right to sitwherever he chose in the mess hall. There was nothing to puttheCompany or the Union on reasonable notice thatFacelo's protest was against seating segregated on the basisof sex, for his claim crossed sexual lines and encompassedtables normally occupied by both sexes.21 Absent this in-17Remanded 299 F.2d 114 (C A D.C.); decided on remand 137 NLRB1317.18 See,e.g.,Salt River Valley Waters Users Association,99 NLRB 849, 853.19 SeeWesternEditionCommunity Org. [Emporium Capwell Co.] vN.LR.B,485 F.2d 917 (C.A.D.C., 1973),Tanner Motor Livery Ltd,144NLRB 1402, remanded 349 F.2d I (C A. 9), order on remand 166 NLRB551, enfd 419 F.2d 216 (C.A. 9, 1969)20 Id21For legal purposes, the General Counsel accuratelyanalogizesthe objec-tives which Facelo secretly harbored to racially segregated seating. However,I do not perceive the complaintas seekingto nullify any right of the Compa-ny to maintain orderly seating patterns and to instill normal attitudes of311sight, I am unable to find merit in the General Counsel'sposition.Rather, I find that in the circumstances of thisrecord, there is insufficient basis to warrant a departurefrom the implicit and explicit rationale of the initialWallsdecision. Accordingly, I find that rationale to be here appli-cable. 2The General Counsel appears to contend that the princi-ples ofBurnup & Sims,379 U.S. 21, are here controlling.23Clearly, they are not, for this is not a case wherein a termi-nation is accomplished because of employee involvement inprotected concerted activity known to management person-nel who effectuate a termination upon a mistaken belief thatthe employee being terminated was engaged in misconduct.Here, unlikeBurnup & Sims,the altercation in the mess halldid, in fact, transpire and was not a figment of theCompany's imagination. Moreover, as previously noted, theevents had accorded the Company no basis for concludingthat Facelo's efforts were of a concerted nature. According-ly, the case at bar thus reduces to a typical one of causation.On this score, I find that the evidence preponderates infavor of a finding, which I make, that Facelo's terminationdid not result from his involvement in protected, concertedor union activity.The Respondent Company earnestly contends thatFacelo's work deficiencies contributed to his discharge.More accurately, his listless approach to his work and hisborderline skill as a shiner did nothing to fortify him againsttermination. The Company's efforts to magnify Facelo'smarginal acceptability reduces to a classic case of overde-fending. I am convinced and find that, but for the mess hallaltercation, Facelo would have served out the season.A more telling fact of the Company's defense is its wellsubstantiated and wholly plausible explanation to the effectthat it sacrificed Facelo's minimal but nonetheless essentialservices in order to assure the retention of Arde, a longtime,reliable, and qualified employee. The record convinces methat, following the mess hall altercation, the Companyfound itself in a dilemma of losing Arde if the discomfiturecaused by Facelo's physical assault in the mess hall was noterased. There is nothing of record to suggest that Facelo'sapology would not have been sufficient to remove Arde'sdesire to leave Chatham in midseason. There is every reasonto believe that the responsibility for seeking conciliationresided with Facelo. In reaching this conclusion, I reject thecontention of the General Counsel that Facelo was pro-voked by Arde to physically assault him. In endeavoring topreclude Facello from occupying mess hall seats normallyassigned to other employees, Arde was merely seeking toenforce established industry policies and to preclude a for-seeable contest of wills among employees over seatingrights.He sought to achieve these ends with firmness, buthis firmness did not justify the physical remonstration byFacelo which followed Aide's attempts. Absent reasonableprovocation, physical assault does not become justified orcivility among the employeecomplement in the use of the mess hall facilities.u SeeMarathonOil Co,195 NLRB 365,Standard.Brands, Inc.,196 NLRB1006 See alsoIndiana Gear Works,156 NLRB 397, enforcement denied. 371F.2d 273 (C.A 7, 1967).23 See alsoAlliedIndustrialWorkers, AFL-CIO, Local Union No. 289 v.N.L R B.,476 F.2d 868 (C.A.D C, 1973),Cavalier Division of Seeburg Corpo-ration andCavalier Corporation,192 NLRB 290 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDacceptable merely because the assaulting employee believesat the time that he is engaging in protected activity, or thathis conduct is designed to achieve a justifiable end24Objectively viewed, it is apparent that, when Facelo re-jected conciliation, the reasonable course of action left opento the Company was to immediately terminatea marginalemployee rather than to lose the services of a valued em-ployee while the season was still viable 25Upon the instant record, the Union is blameless in thetermination for the same reason that the Companyis. Plain-ly stated, the termination was lawful. Had the circumstancesbeen different and had the termination been effectuatedbecause of Facelo's challenge to segregatedseating, and hadthis objective been known tomanagementand the Unionprior to Facelo's termination, the Union's legalinvolvementwould have been established and its liability under the Actrevealed. Thisis sobecause Padua's participation in theinterview of Arde and Facelo following the incident, andPadua's consultation with O'Leary prior to O'Leary's ratifi-cation of Facelo's termination, was of a sufficientlyintimateand cooperative character as to have enmeshed the Unionand to have rendered the Union legally responsible withinthe meaning of Section 8(b)(2) and 8(b)(1)(A) of the Act.But this postulation of facts is theoretical for the recordevidence is to the contrary. I find that the General Counselfailed to sustain the allegations of the complaint and shallaccordingly dismiss the complaint.Upon the foregoing findings of fact, conclusions, and theentire record of the case, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:24 Cf.H. C. Smith Construction Co,174 NLRB 117325 I am not persuaded by the General Counsel's evidence to the effect thatdiscrimination is proven by the fact that Facelo alone among the entireemployee complement was terminated in midseasonof 1973.In the remoteconfines of Chatham, and given the dilemma the Company faced,itwouldhave been unusual for the Company to have followed typical terminationprocedures.ORDER26The complaint-is dismissed in its entirety.26 In the event no exceptions are filed asprovided bySection 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulah'ns be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes